Case 1:20-cv-00412-MAC-KFG Document 2 Filed 11/02/20 Page 1 of 2 PageID #: 33




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

MELANIE S. KNIGHTEN                                §

VS.                                                §        CIVIL ACTION NO. 1:20-CV-412

DIRECTOR, TDCJ-CID                                 §

                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner Melanie S. Knighten, an inmate confined at the Woodman State Jail, proceeding

pro se, brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 for findings of fact, conclusions of law, and recommendations for the disposition of

the case.

                                             Discussion

        Title 28 U.S.C. § 2254(a) allows a district court to “entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). A state prisoner is required to file his federal petition for writ of habeas corpus

in either the district where the prisoner is incarcerated or the district where the prisoner was

convicted and sentenced. 28 U.S.C. § 2241(d). Although both district courts have jurisdiction to

entertain the application, “[t]he district court for the district wherein such an application is filed in

the exercise of its discretion and in furtherance of justice may transfer the application to the other

district court for hearing and determination.” Id.
Case 1:20-cv-00412-MAC-KFG Document 2 Filed 11/02/20 Page 2 of 2 PageID #: 34




       Petitioner filed this petition in the Beaumont Division of the Eastern District of Texas.

However, petitioner was convicted and sentenced in Bowie County, which is located in the
     .
Texarkana Division.

       The court has considered the circumstances and has determined that the interests of justice

would be served by transferring this petition to the division where petitioner was convicted and

sentenced. Therefore, the petition should be transferred to the Texarkana Division for hearing and

determination. It is accordingly

       ORDERED that this petition is TRANSFERRED to the Texarkana Division of the United

States District Court for the Eastern District of Texas.


                         SIGNED this the 2nd day of November, 2020.




                                                           ____________________________________
                                                           KEITH F. GIBLIN
                                                           UNITED STATES MAGISTRATE JUDGE




                                                  2
